                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
  

 ARDELL JENKINS,                                   Case No. 18‐CV‐2751 (NEB/TNL) 
                                                                   
                  Plaintiff,                                       
                                                                   
 v.                                                  ORDER ON REPORT AND 
                                                       RECOMMENDATION 
 HENNEPIN COUNTY MEDICAL 
 CENTER, 
  
                  Defendant. 
  

        Based upon the Report and Recommendation by United States Magistrate Judge 

Tony N. Leung dated October 23, 2018 [ECF No. 3], along with all the files and records, 

and no objections to said Recommendation having been filed, IT IS HEREBY ORDERED 

that:    

        1.  This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 

            1915(e)(2)(B)(ii). 

        2.  The application to proceed in forma pauperis of plaintiff Ardell Jenkins [ECF 

            No. 2] is DENIED.  

        LET JUDGMENT BE ENTERED ACCORDINGLY.  


Dated: November 28, 2018                         BY THE COURT: 
 
                                                 s/Nancy E. Brasel                  
                                                 Nancy E. Brasel 
                                                 United States District Judge 
